Exhibit 10.3










Extension of lease agreement between American Covers, Inc. DBA Handstands and
Flexpoint sensor Systems, Inc.







As of January 1, 2015 American Covers Inc, DBA Handstands (“Landlord”) and
Flexpoint Sensor Systems, Inc. (“Tenant”) agree to modify their current lease
agreement for the office and warehouse space containing 11,639 rentable square
feet located at 106 West 12200 South Business Park Dr, Draper, Utah 84020 as
follows.




Whereas the current lease agreement dated April 1, 2009 expired on December 31,
2011 and the

extension lease expired on December 31, 2014 and converted to a month to month
lease the Landlord

and Tenant agree to the following month to month payment schedule.  Either party
may terminate this

agreement with a 90 day notice period upon written notification.




·

    Beginning January 1, 2015 through December 1, 2015 - $8,950 per month

·

    Beginning January 1, 2016 through December 1, 2016 - $9,300 per month

·

    Beginning January 1, 2017 through December 1, 2017 - $9,600 per month




Upon expiration of this lease extension the contract will become a month to
month lease and the rate

will be the current rate at the time of extension plus 10%.  In addition the
month to month rate will

increase by 10% on each anniversary date.




Per agreement between the parties which modifies the provisions of section 3.a.
of the original lease

agreement rent payments under this lease are due on the 15th of each month.  Per
section 3.b. There

will be a 10 day grace period for late payments.




All terms and conditions contained in the original lease dated April 1, 2009 are
to remain

unchanged.










LANDLORD:

TENANT:

American Covers, Inc., DBA Handstands

Flexpoint Sensor Systems







By:

/s/ Rodd C. Steuart

By: /s/ Clark M. Mower




Title:   CFO

 Title:

President



